DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II in the reply filed on 5/20/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “reducing the oiliness of cooked food”. It is not clear if this refers to the oil content of fried food or not. It is not clear what the “oiliness” value is being compared to.
Claim 8 recites “applying the same to preparation materials”. It is not clear if this simply means the roasted oil is applied to foods, or not. 
Claim 8 recites “conducting cooking”. It is not clear if the roasted oil is being cooked, or not. It is not clear if the food is cooked in the oil (ie frying), or if the roasted oil is simply an ingredient in a food product which is cooked.
Claim 13 recites “the roasted oil is derived from a raw ingredient that has been roasted for more than zero minutes”. It is not clear if a roasting step is actually required or not. It is not clear how heating a material for only one second could result in a roasted product.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 10, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyoshima et al [US 2015/0272154A1].
Toyoshima et al teach a method comprising the use of a cooking oil with a roasted oil (abstract), applying the oil composition to foods during fry cooking operations (paragraph 0031) and the roasted oil made from soybeans (paragraph 0016). Regarding “reducing the oiliness”, this would have inherently occurred in Toyoshima et al due to the use of the same materials and processing steps as those claimed by applicant.
Claims 8-9, 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2017147998A.
JP 2017147998A teach a method comprising roasting of rapeseeds at 110-210C for 5-60 minutes (page 4, 5th paragraph), squeezing/pressing out the roasted oil (page 4, 6th paragraph), purifying the roasted oil by degumming and deacidification (page 4, 7th paragraph), combining the roasted oil with vegetable oil in an amount of 0.01-99% (page 5, 2nd paragraph), and cooking/frying foods in the combined oil (page 5, 2nd paragraph). Regarding “reducing the oiliness”, this would have inherently occurred in Toyoshima et al due to the use of the same materials and processing steps as those claimed by applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792